1. Petitioner’s Pro Se Petition for Writ of Certiorari to Review Order of COA (COAP16-40)
2. Petitioner’s Pro Se Motion for ADA Accommodations
3. Petitioner’s Pro Se PDR Prior to a Decision of COA (COA16-580)
4. Petitioner’s Pro Se Motion for Expedited Consideration of Petition for Writ of Certiorari (COAP16-40)
5. Petitioner’s Pro Se Motion for Expedited Consideration of PDR (COA16-580)
6. Petitioner’s Pro Se Motion for Stay of Order Entered by COA (COA16-58G)
7. Petitioner’s Pro Se Motion for Leave to Amendment Certificate of Service on Petitioner’s Motion for Expedited Consideration of Petitioner’s Writ of Certiorari, inter alia Filed on 30 June 2016
8. Petitioner’s Pro Se Motion to Strike
*329. Petitioner’s Pro Se Renewed Motion to Expedite Petitioner’s Writ of Certiorari from Order of COA
*311. Denied 07/13/2016
2. Dismissed as moot 07/13/2016
3. Denied 07/13/2016
4. Dismissed as moot 07/13/2016
6. Dismissed as moot 07/13/2016
6. Denied 07/05/2016
7. Allowed 07/05/2016
8. Denied 07/13/2016
*329. Dismissed as moot 07/13/2016